IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS

                                    NO. WR-84,487-03


                EX PARTE CLINTON MANNING DAVIS, Applicant


              ON APPLICATION FOR A WRIT OF HABEAS CORPUS
              CAUSE NO. 22,163-A IN THE 258TH DISTRICT COURT
                            FROM POLK COUNTY

       YEARY, J., filed a concurring opinion in which SLAUGHTER, J., joined.
                                CONCURRING OPINION

       In 2013, Applicant, Clinton Manning Davis, pled guilty and was convicted of

indecency with a child and sentenced to fifteen years’ imprisonment. In 2020, Applicant

filed this application for writ of habeas corpus in the county of conviction, alleging his plea

was involuntary because counsel told him he would receive a sixty-year sentence if he did

not take the State’s plea offer of fifteen years. TEX. CODE CRIM. PROC. art. 11.07.

       Today, the Court remands this application to the trial court to further develop the

record. I agree this application should be remanded, and so I join the Court’s order doing

so. But I write separately, as I have previously, to address my thoughts concerning the

doctrine of laches and its possible application to this case. See Ex parte Smith, 444 S.W.3d

661 (Tex. Crim. App. 2014) (holding a trial court has the authority to sua sponte consider
                                                                                      DAVIS — 2

the doctrine of laches); Ex parte Sepeda, No. WR-92,711-01, 2021 WL 2450089 (Tex.

Crim. App. June 16, 2021) (per curiam) (not designated for publication) (Yeary, J.,

concurring) (reviewing Ex parte Smith’s holding and the principles that justify a trial

court’s sua sponte authority to consider laches).

       The doctrine of laches ought to be considered in a case like this one. Applicant’s

trial occurred in 2013, but this application was not filed until almost six and a half years

later. 1 In addition, the record is silent with regard to circumstances that may excuse

Applicant’s delay.

       Consistent with this Court’s precedent, the trial court may, sua sponte, give

Applicant the opportunity to explain the reasons for the delay. It may also give the State

and/or former counsel for Applicant an opportunity to state whether Applicant’s delay has

caused any prejudice to their ability to defend against Applicant’s claims. And ultimately,

the trial court may include findings of fact and conclusions of law concerning the doctrine

of laches in its response to this Court’s remand order.

       With these additional thoughts, I join the Court’s order.



FILED:                        September 29, 2021
DO NOT PUBLISH




       1
         “Our revised approach will permit courts to more broadly consider the diminished
memories of trial participants and the diminished availability of the State's evidence, both of which
may often be said to occur beyond five years after a conviction becomes final.” Ex parte Perez,
398 S.W.3d 206, 216 (Tex. Crim. App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39
(Tex. Crim. App. 2004) (Cochran, J., dissenting)).